Citation Nr: 0916527	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for liver cancer, to 
include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

The Board notes that the Veteran requested a travel board 
hearing in March 2007; however the Veteran subsequently 
withdrew his request in April 2008.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran's hearing loss is related to his active duty service.

2.  The competent evidence of record fails to show that the 
Veteran's current diagnosis of hepatitis C is related to his 
active military service that is not a result of willful 
misconduct.

3.  The competent evidence fails to demonstrate that the 
Veteran's liver cancer is related to active service or that 
it is directly caused or aggravated by any service connected 
disability.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty service and service incurrence may not be presumed.  38  
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Hepatitis C was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  Liver cancer was not incurred in or aggravated by the 
Veteran's active military service, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in November 2005 and August 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The August 2006 letter 
provided this notice to the Veteran.  

Additionally, the Board notes that the August 2006 letter 
contained specific information with regard to the risk 
factors for developing hepatitis C, and directed the Veteran 
to provide information regarding any risk factors that 
applied to him.  

The Board observes that the November 2005 and the August 2006 
letters were sent to the Veteran prior to the September 2006 
rating decision.  The VCAA notice with respect to the 
elements addressed in this letter was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
regard, the notice provided in the December 2006 letter fully 
complied with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded an 
audiological examination in September 2006 and a C&P 
examination for liver, gallbladder, and pancreas in March 
2007, both of which included a nexus opinion.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.

I.  Hearing Loss

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises such as rifle fire during basic training and 
engine noise while working on the flight line, without 
hearing protection while in the military service.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
September 2006 audiological examination, the Veteran has 
hearing within normal limits below the 1000 Hz threshold, 
sloping to a mild to moderate-severe sensorineural hearing 
loss above 1000Hz bilaterally with auditory thresholds 
exceeding 40 decibels in each of the frequencies 2000 Hz and 
greater, bilaterally.  Thus the Board concludes that the 
Veteran has a current disability according to the definition 
of impaired hearing under 38 C.F.R. § 3.385 (2008).  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's bilateral hearing loss is 
related to his military service.  The Veteran's service 
treatment records do not indicate that the Veteran suffered 
hearing loss while on active duty.  The Veteran's separation 
examination indicated that the Veteran's hearing was within 
normal limits bilaterally.  The report of medical history 
associated with the October 1971 separation examination also 
does not indicate that the Veteran had hearing problems.  

There is, in addition, no competent medical evidence shortly 
after service separation which indicates that the Veteran's 
hearing had become impaired.  The Veteran has not indicated 
that he had treatment for hearing problems since separation 
from service.  There are private audiological examinations, 
conducted at the request of the Veteran's employer dating 
from 1979 to 1983 that indicate that the Veteran begins to 
suffer from hearing loss, for purposes of VA law, starting in 
1980.  These audiological examinations are the first recorded 
medical evidence of the Veteran's hearing loss.  

At the September 2006 VA audiological examination, the 
examiner notes that while the Veteran does have a current 
diagnosis of hearing loss, it is less likely as not (less 
than 50/50 probability) a result of the Veteran's military 
noise exposure.  The Veteran claims in the September 2006 VA 
audiological examination that he had suffered from hearing 
loss during and since service.  The Veteran also states that 
he had no significant noise exposure either occupationally or 
recreationally following service in which he did not use 
hearing protection devices.  The Board notes that the 
Veteran's post service occupations include working in a steel 
mill and as a mechanic.  The Board acknowledges the Veteran's 
statements, but notes that even giving the Veteran the 
benefit of the doubt, the first contemporaneous evidence of 
hearing loss is in 1980, which the Board notes is eight years 
after separation from service.  

In addition to a lack of competent evidence providing any 
link between the Veteran's bilateral hearing loss and his 
military service, the Board finds that the eight year lapse 
in time between the Veteran's active service and the first 
contemporaneous complaints of hearing loss weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Hearing loss is not shown within one year of 
service discharge.  Therefore, presumptive service connection 
in not warranted.  

The Board observes that the Veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with being in close proximity of the flightline.  
The Veteran is competent to describe the nature and extent of 
his in-service noise exposure, see 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board may accept the Veteran's testimony regarding the 
occurrence of exposure to acoustic trauma in service.  
However, such evidence is not sufficient to demonstrate 
hearing loss. 

Finally, the Board acknowledges that the Veteran's wife sent 
a letter, dated May 2008, which states that the Veteran has 
had trouble hearing since she met him in 1973.  Additionally, 
the Board notes the Veteran's statements that there were 
incidents, one in basic training, one while he was in tech 
school, where he had complaints regarding his ears, however 
the only available evidence is the Veteran's recollection.  
While the Veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, neither the Veteran's nor 
his wife's statements are afforded any probative value with 
respect to the medical question of whether his hearing loss 
is related to service.

Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service.  In addition, after 
considering the length of time between service and post-
service complaints of bilateral hearing loss, as well as the 
negative nexus opinion of the VA examiner, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hearing 
loss.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Hepatitis C

In order to establish service connection for hepatitis C, the 
evidence must show that hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent 
evidence that there is a relationship between the current 
hepatitis C disability and an incident of the Veteran's 
service.  Risk factors for hepatitis C include intravenous 
(IV) drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  See VBA Letter 211B (98-110), November 30, 
1998.

Initially the Board notes that direct service connection may 
be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the Veteran's own willful misconduct; or, for claims filed 
after October 31, 1990, not the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).  An injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol or drugs by 
the person on whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d). See also 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).  

The Veteran contends, according to his letters dated November 
2006 and August 2006 that he contracted hepatitis C while in 
service and he provides several possible incidents of 
exposure.  The first example occurred during basic training 
when the Veteran shared toiletries such as razors, soap, 
deodorant, shampoo, scrub brushes, towels, etc. with his 
fellow servicemen.  He also states that he did not receive 
his hepatitis shot before entering Thailand and that he 
participated in risky sexual activity his first night in 
Bangkok.  He further claims that he was exposed to hepatitis 
C from a roommate he had while stationed at Westover A.F.B.  
He states that the roommate was later hospitalized for 
hepatitis C.  

The record contains two letters from private doctors, both 
dated in November 2006, stating that the Veteran's hepatitis 
C could have possibly been contracted in service from shared 
toiletries and sharing close quarters with a roommate that 
had hepatitis C.  However, the Board notes that both of the 
doctor's opinions are equivocal stating that it was 
definitely possible, but providing nothing definitive.  In 
addition, the Board notes that the Veteran informed the 
private doctors that he had no intravenous drug use in 
service, and as will be explained below, the Veteran's 
service treatment records contradict that claim.

In the March 2007 compensation and pension (C&P) examination, 
the examiner notes that with respect to the risk factors, the 
Veteran has 4 tattoos, some exposure to high risk sexual 
activity, and possibly a blood transfusion following a 
motorcycle accident in 1980.  However, the examiner 
attributes the Veteran's current diagnosis to his use of 
illegal injectable substances,  to include heroin, while on 
active duty.  The Board notes that the Veteran denies any 
intravenous drug use, but the record contradicts the 
Veteran's claims.  The C&P examiner cites the AF Form 422 in 
the Veteran's service treatment records, dated January 1972, 
which states that the Veteran reported that "he continues to 
inject heroin whenever he is able to procure it."  Given the 
contradiction, the examiner finds the Veteran to be an 
inaccurate historian with regard to his past drug use.  The 
Board further notes that his service treatment records report 
continued drug use of various narcotics, marijuana, dangerous 
drugs, and LSD.  Additionally the Board notes that the 
Veteran was not interested in participating in the Air 
Force's drug rehabilitation program.  It was recommended and 
the Veteran was indeed separated from the service under AFM 
39-12 for his drug abuse.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  
Having accomplished that, the Board concludes that with 
regard to the Veteran's statements to examiners in which he 
denied intravenous drug use the Veteran is found to be not 
credible in light of the contradictory evidence in the 
service treatment records.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
hepatitis C.  While the record contains evidence that the 
Veteran's current hepatitis C was incurred during active duty 
service, the preponderance of the evidence also supports a 
finding that Hepatitis C was contracted due to illicit drug 
use.  As noted above, the Veteran's service treatment records 
repeatedly indicate that the Veteran has a drug abuse 
problem, to include illegal intravenous drugs.  Indeed, the 
examiner in the March 2007 C&P examination attributed the 
Veteran's hepatitis C to his illegal intravenous drug use.  
As such, the Board finds that Veteran's hepatitis C, 
associated with illegal drug use, is the result of willful 
misconduct and therefore shall not be deemed to have been 
incurred in the line of duty.  Therefore, as the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
hepatitis C must be denied.  See U.S.C.A. 
§ 5107 (West 2002 & West Supp. 2008).

III.  Liver Cancer

The Veteran contends that his liver cancer is secondary to 
his hepatitis C.  However, as discussed above, service 
connection for hepatitis C is denied.  As the Board did not 
allow service connection for the Veteran's claim for 
hepatitis C, the Veteran's claim for liver cancer fails on a 
secondary basis.  However, the Board must address whether 
service connection may be granted for liver cancer on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. 
Cir. 1994).

According to a letter, dated November 2006, from the 
Veteran's private treating physician, the Veteran has 
hepatitis C which progressed to cirrhosis of the liver from 
which he developed hepatocellular cancer and consequently 
underwent a liver transplant in March 2006 for end stage 
liver disease and cancer.  The Board notes that while the C&P 
examination dated March 2007 did not specifically deal with 
the diagnosis of liver cancer, the examiner does note that 
the Veteran received a liver transplant in March 2006.  The 
Veteran filed his claim in September 2005, before the above 
mentioned liver transplant.  As such, the Board finds that 
contemporaneous with the filing of the claim, the Veteran did 
have a current diagnosis of liver cancer.

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's liver cancer is related to his 
military service because the Veteran's service treatment 
records do not indicate that the Veteran suffered from liver 
cancer while on active duty.  The Veteran's separation 
examination does not show that the Veteran suffered from 
liver cancer and no abnormalities with regard to the liver 
are noted.  Therefore the preponderance of the evidence 
indicates that the Veteran did not suffer from liver cancer 
while on active duty.  

With no evidence of in-service treatment for liver cancer, 
the Board finds that there is no relation between the 
Veteran's current diagnosis of liver cancer and his active 
military service.  In addition, the Board notes, as stated 
above, that the Veteran's private doctor reports that the 
Veteran's liver cancer is likely the result of the Veteran's 
hepatitis C and subsequent cirrhosis of the liver.  Upon 
consideration of the lack of evidence of liver cancer in 
service and the examiner's lack of a positive direct nexus 
between any current diagnosis and military service, the Board 
finds that the Veteran's liver cancer is not related to his 
military service.  

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for liver cancer.  In this regard, the 
Board acknowledges a diagnosis of liver cancer at the time 
the Veteran filed a claim; however, there is no evidence of 
an in-service diagnosis and no evidence that the current 
diagnosis can be linked to active duty service.  The Board 
concludes that the weight of the probative evidence, 
consisting of the Veteran's statements that his liver cancer 
was the result of his hepatitis C; and the private examiner's 
opinion, is against any nexus between the current diagnosis 
of liver cancer and active service.  The Board has considered 
the benefit of the doubt rule; however, as a preponderance of 
the evidence is against this claim such rule does not apply 
and the claim must be denied.  38 U.S.C.A. §5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for hepatitis C is denied.





Entitlement to service connection for liver cancer, to 
include as secondary to hepatitis C, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


